Title: Robert Smith to Francis James Jackson, 9 October 1809 (Abstract)
From: Smith, Robert
To: Jackson, Francis James


9 October 1809, Department of State. Expresses regret that British government has disavowed the agreement signed with David Erskine and then sent by the new British minister no explanation of this disappointing act. States terms understood to be the price Great Britain would exact prior to an official revocation of the orders in council now hampering American commerce. If there is any misconception of the facts, then a correct statement should be laid before the president. To prevent future misunderstanding, asks that oral communications cease and any further discussions “be in the written form.”
